Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 3 December 2020.
ALLOWABLE SUBJECT MATTER
Claim 11-12, 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, AND 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Earhart (US PG PUB No. 2018/0275923)
As per claim [1, 13] a storage device for adaptive wear leveling within a data storage system, comprising:
a host interface configured to receive storage operations for storage and retrieval of data on storage media (see FIG 2: 212 and [0039]);
a media interface configured to read and write data to the storage media (see FIG 2: 216 and [0039]); and
a storage controller configured to provide wear leveling for the storage media using a plurality of partitions within the storage media (see [0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3,8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earhart (US PG PUB No. 2018/0275923) in view of Talreja (US PG PUB No. 2002/0144066)
As per claim [2, 14], The storage device of claim 1, 
However, However, Earhart does not expressly disclose but in the same field of endeavor Talreja discloses 
wherein the plurality of partitions within the storage media comprise a host partition, a garbage collection partition, and a wear leveling partition (see e.g., Talreja FIG 1: 21, 22)
[Earhart discloses carrying out writes operations, garbage collection operations, and wear leveling operations on the respective partitions but does not specify designating the partitions.]
In the same field of endeavor Talreja discloses designating partitions by the operation being performed (see Talreja [0010])

Therefore it would have been obvious to modify Earhart before the effective filing date of the invention to further designate a given partition by the operations being performed for the benefit of managing operational status to arrive at the invention as specified in the claims. 
As per claim [3, 15], the storage device of claim 2, 
wherein the storage controller comprises: a host partition cursor module configured to control the writing of block stripes to the host partition (see e.g., Earhart FIG 4: 416);
a garbage collection partition cursor module configured to control the writing of block stripes to the garbage collection partition (see e.g., Earhart FIG 4: 420); and
a wear leveling partition cursor module configured to control the writing of block stripes to the wear leveling partition (see e.g., Earhart FIG 4: 424).
[Earhart discloses the internal processes may comprise writing, garbage collection, and wear-leveling (see Earhart [0041]).] 
As per claim [8, 20], the storage device of claim 2, 
wherein the storage controller is configured to throttle wear leveling writes to a multiple of host writes (see Earhart [0056]).
Claim 4-7,16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Earhart (US PG PUB No. 2018/0275923) in view of Talreja (US PG PUB No. 2002/0144066) as applied to claim 2 and 14 above and further in view of  Tang (US Pat No. 10,725,668)
As per claim [4,16] the storage device of claim 2, 
However, Earhart does not expressly disclose but in the same field of endeavor Tang discloses 
wherein the storage controller is configured to choose target blocks within the host partition using a low wear bias (see Tang COL 3 LINES 5-55).
It would have been obvious before the effective filing date of the invention to modify Earhart to perform wear operation as taught by Tang for the benefit of managing wear spread (See Tang COL 3 LINES 45-50).
Therefore it would have been obvious to modify Earhart before the effective filing date of the invention to further manage wear leveling operations as taught by Tang for the benefit of keeping a low wear spread to arrive at the invention as specified in the claims.
As per claim [5, 17] the storage device of claim 2, 
However, Earhart does not expressly disclose but in the same field of endeavor Tang discloses
wherein the storage controller is configured to choose target blocks within the garbage collection partition using a low wear bias (see Tang COL 3 LINES 5-55).
It would have been obvious before the effective filing date of the invention to modify Earhart to perform wear operation as taught by Tang for the benefit of managing wear spread (See Tang COL 3 LINES 45-50).
Therefore it would have been obvious to modify Earhart before the effective filing date of the invention to further manage wear leveling operations as taught by Tang for the benefit of keeping a low wear spread to arrive at the invention as specified in the claims.
As per claim [6, 18] the storage device of claim 2, 
However, Earhart does not expressly disclose but in the same field of endeavor Tang discloses
wherein the storage controller is configured to choose new victims within the wear leveling partition by finding the block stripe with the lowest wear score, and to choose new destination blocks within the wear leveling partition using a high wear bias (see Tang COL 3 LINES 5-55).

 Therefore it would have been obvious to modify Earhart before the effective filing date of the invention to further manage wear leveling operations as taught by Tang for the benefit of keeping a low wear spread to arrive at the invention as specified in the claims.
As per claim [7, 19] the storage device of claim 2, 
wherein the storage controller is configured to begin wear leveling after a difference in wear score between a lowest wear score block and a highest wear score block reaches a configurable maximum wear score spread value (see Tang COL 3 LINES 5-55).
It would have been obvious before the effective filing date of the invention to modify Earhart to perform wear operation as taught by Tang for the benefit of managing wear spread (See Tang COL 3 LINES 45-50).
Therefore it would have been obvious to modify Earhart before the effective filing date of the invention to further manage wear leveling operations as taught by Tang for the benefit of keeping a low wear spread to arrive at the invention as specified in the claims.
Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Earhart (US PG PUB No. 2018/0275923) in view of Talreja (US PG PUB No. 2002/0144066) as applied to claim 2 above and further in view of  Bennett (US Pat No. 2020/0409589)
As per claim 9, Earhart discloses the storage device of claim 2. 
However, Earhart does not expressly disclose but in the same field of endeavor Bennett discloses 
wherein the storage controller is configured to place blocks with wear scores larger than a threshold on a cooling list to be chosen only when no other blocks are available for wear leveling (see Bennett [0088]).

Therefore it would have been obvious to modify Earhart before the effective filing date of the invention to further manage wear leveling operations as taught by Bennett for the benefit of keeping a low wear spread to arrive at the invention as specified in the claims.
Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Earhart (US PG PUB No. 2018/0275923) in view of Talreja (US PG PUB No. 2002/0144066) as applied to claim 2 above and further in view of  Bennett (US Pat No. 2011/0246705)
As per claim 10, Earhart discloses the storage device of claim 2, 
wherein the storage controller is configured to exclude block stripes from wear leveling until the block stripes have reached an age threshold (Mudama [0012])
It would have been obvious before the effective filing date of the invention to modify Earhart to perform wear operation as taught by Mudama for the benefit of managing wear spread (Mudama [0012])
Therefore it would have been obvious to modify Earhart before the effective filing date of the invention to further manage wear leveling operations as taught by Mudama for the benefit of keeping a low wear spread to arrive at the invention as specified in the claims.
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137